UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 441 Lexington Avenue New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 441 Lexington Avenue New York, NY10017 (Name and address of agent for service) (212) 856-8250 or (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2007 A diversified mutual fund that invests in common stocks of growth-oriented companies THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, We are pleased to report that your fund returned +16.92% for the year ended December 31, 2007, a creditable return considering the volatility in the last quarter of the year.This performance compares very favorably with the major growth indices.The Russell 1000Growth index returned +11.81% and the Russell 3000 Growth index returned +11.40%.The gains realized by your fund during the year enabled us to distribute long term capital gains of $0.38 per share in December 2007. At the year end the five largest holdings in the portfolio were Google, Apple Computer, MEMC Electronic Materials, and Vimpelcom, companies that are in the forefront of technology and which are continuing to develop pioneering, new products and services.Overall the portfolio is broadly diversified, and our success has been due to a selection of superior performing growth equities principally of large capitalization companies. The five best performing stocks that were held for all of 2007 were Vimpelcom, up +163.5%, Apple Computer, up +133.5%, Cummins Inc., up +115.6%, China Mobile ADR, up +101.0% and Freeport McMoRan Copper & Gold, up +83.8%. Despite the current challenges and volatility in the markets and the uncertainties in the economy due in large part to excesses in the real estate and financial service industries we feel that the remainder of the economy is faring quite well.Exports are up, benefiting from the lower value of the dollar and the rising growth rates of countries such as China, India and Russia and inventories have remained low due to the just-in-time inventory programs facilitated by the internet.The Federal Reserve under the able leadership of Ben Bernanke is demonstrating its sensitivity to the economic challenges and will continue to reduce interest rates.It would also appear that Congress may approve some kind of tax relief or subsidy to assist those individuals and families affected by the stresses in the mortgage industry.As the Federal Reserve becomes more aggressive equities should benefit over the course of calendar 2008.Fears of a serious recession appear to be overdone as we enter this New Year, although seeing sunshine amidst a squall of pessimism is always emotionally difficult for markets. We intend to continue to retain our broad exposure to quality growth large capitalization stocks, as the best means of assuring optimal returns for our investors. January 22, 2008 Sincerely, Robert P. Morse President - 1 - THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS December 31, 2007 Shares Value COMMON STOCKS – 98.5% Aerospace – 1.8% General Dynamics Corp. 1,600 $ 142,384 Lockheed Martin Corp. 2,000 210,520 352,904 Agriculture – 0.2% Archer-Daniels-Midland Co. 1,000 46,430 Apparel – 0.4% VF Corp. 1,000 68,660 Banks – 1.3% HSBC Holdings PLC – ADR 1,500 125,565 US Bancorp 4,000 126,960 252,525 Beverages – 1.7% The Coca-Cola Co. 2,500 153,425 Hansen Natural Corp. (a) 1,500 66,435 PepsiCo, Inc. 1,500 113,850 333,710 Biotechnology – 5.0% Biogen Idec, Inc. (a) 2,000 113,840 Celgene Corp. (a) 1,500 69,315 Genentech, Inc. (a) 2,000 134,140 Genzyme Corp. (a) 2,500 186,100 Gilead Sciences, Inc. (a) 8,400 386,484 Lifecell Corp. (a) 2,000 86,220 976,099 Chemicals – 2.9% Air Products & Chemicals, Inc. 2,000 197,260 The Dow Chemical Co. 3,500 137,970 Sigma-Aldrich Corp. 4,000 218,400 553,630 Computers & Peripherals – 0.6% Hewlett-Packard Co. 2,500 126,200 Construction & Engineering – 1.1% Fluor Corp. 1,400 204,008 Diversified – 1.6% 3M Co. 2,200 185,504 United Technologies Corp. 1,500 114,810 300,314 Drugs – 2.4% Bristol-Myers Squibb Co. 4,000 106,080 Merck & Co., Inc. 4,500 261,495 Schering Plough Corp. 3,500 93,240 460,815 Electrical Equipment – 0.6% General Electric Co. 3,000 111,210 Electronic Equipment & Instruments – 0.5% Dolby Laboratories, Inc. (a) 2,000 99,440 Energy – 6.8% Apache Corp. 2,000 215,080 Canadian Superior Energy, Inc. (a) (b) 20,000 58,200 ChevronTexaco Corp. 2,000 186,660 ConocoPhillips 2,000 176,600 Devon Energy Corp. 3,000 266,730 ENSCO International, Inc. 1,500 89,430 Plains Exploration & Production Co. (a) 2,000 108,000 Valero Energy Corp. 3,000 210,090 1,310,790 Energy Equipment & Services – 1.8% Halliburton Co. 3,000 113,730 Helmerich & Payne, Inc. 1,500 60,105 Schlumberger Ltd. 1,800 177,066 350,901 Financial Services – 4.1% American Express Co. 3,700 192,474 The Goldman Sachs Group, Inc. 1,800 387,090 J.P. Morgan Chase & Co. 2,000 87,300 Nasdaq Stock Market, Inc. (a) 2,500 123,725 790,589 Food & Staples Retailing – 0.7% The Kroger Co. 5,000 133,550 Food Service – 1.7% Darden Restaurants, Inc. 2,500 69,275 McDonald’s Corp. 3,000 176,730 Yum! Brands, Inc. 2,000 76,540 322,545 Food Wholesale – 0.5% Sysco Corp. 3,000 93,630 The accompanying notes are an integral part of these financial statements. - 2 - THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) December 31, 2007 Shares Value COMMON STOCKS – 98.5% (continued) Health Care Equipment & Supplies – 0.9% Baxter International, Inc. 1,000 $ 58,050 Medtronic, Inc. 1,200 60,324 Somanetics Corp. (a) 2,500 59,125 177,499 Health Care Services – 2.7% Aetna, Inc. 4,000 230,920 Johnson & Johnson 3,800 253,460 Nighthawk Radiology Holdings, Inc. (a) 1,500 31,575 515,955 Instrumentation – 1.9% Applied Materials, Inc. 6,000 106,560 Garmin Ltd. (b) 2,700 261,900 368,460 Insurance – 1.4% Chubb Corp. 2,500 136,450 Fidelity National Financial, Inc. 2,500 36,525 Loews Corp. 2,000 100,680 273,655 Machinery – 3.2% Caterpillar, Inc. 3,500 253,960 Kennametal, Inc. 1,000 37,860 Paccar, Inc. 4,500 245,160 Parker Hannifin Corp. 1,000 75,310 612,290 Media – 1.4% DIRECTV Group Inc/The (a) 4,000 92,480 Focus Media Holding Ltd. – ADR (a) 3,000 170,430 262,910 Metals & Mining – 2.9% BHP Billiton Ltd. – ADR 2,000 140,080 Cleveland-Cliffs, Inc. 700 70,560 Commercial Metals Co. 2,000 58,900 Freeport-McMoRan Copper & Gold, Inc. 1,000 102,440 Mechel OAO – ADR (a) 1,500 145,710 Worthington Industries 2,000 35,760 553,450 Office Equipment – 6.4% Apple, Inc. (a) 3,300 653,664 EMC Corp. (a) 10,000 185,300 Seagate Technology 10,000 255,000 Western Digital Corp. (a) 5,000 151,050 1,245,014 Paper & Forest Products – 0.2% International Paper Co. 1,500 48,570 Personal & Household Products – 0.8% Procter & Gamble Co. 2,000 146,840 Retail – 2.6% Best Buy Co, Inc. 1,300 68,445 Nordstrom, Inc. 7,000 257,110 Target Corp. 3,500 175,000 500,555 Semiconductors – 7.2% Atheros Communications, Inc. (a) 7,500 229,050 Intel Corp. 7,000 186,620 Lam Research Corp. (a) 3,500 151,305 MEMC Electronic Materials, Inc. (a) 6,000 530,940 Texas Instruments, Inc. 9,000 300,600 1,398,515 Services – 5.9% Accenture Ltd. – Class A 2,000 72,060 Administaff, Inc. 1,750 49,490 Google, Inc. (a) 1,000 691,480 New Oriental Education & Technology Group, Inc. – ADR (a) 400 32,236 NIC, Inc. 5,000 42,200 Priceline.com, Inc. (a) 600 68,916 Valueclick, Inc. (a) 4,000 87,600 Yahoo!, Inc. (a) 4,000 93,040 1,137,022 Software – 7.1% Adobe Systems, Inc. (a) 5,000 213,650 Ansys, Inc. (a) 2,500 103,650 Autodesk, Inc. (a) 3,500 174,160 Factset Research Systems, Inc. 2,000 111,400 Intuit, Inc. (a) 2,000 63,220 The accompanying notes are an integral part of these financial statements. - 3 - THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) December 31, 2007 Shares Value COMMON STOCKS – 98.5% (continued) Software – 7.1% (continued) Microsoft Corp. 11,500 $ 409,400 Oracle Corp. (a) 10,000 225,800 SAP AG – ADR 1,500 76,575 1,377,855 Specialty Retail – 2.8% Abercrombie & Fitch Co. – Class A 2,000 159,940 Dick’s Sporting Goods, Inc. (a) 3,000 83,280 Home Depot, Inc. 4,500 121,230 Tiffany & Co. 4,000 184,120 548,570 Telecommunications – 8.1% America Movil S.A. de C.V. – ADR 9,000 552,510 China Mobile Hong Kong Ltd. – ADR 4,500 390,915 Cisco Systems, Inc. (a) 9,800 265,286 Corning, Inc. 3,000 71,970 QUALCOMM, Inc. 7,000 275,450 1,556,131 Transportation – 4.7% Burlington Northern Santa Fe Corp. 2,500 208,075 Cummins, Inc. 2,300 292,951 FedEx Corp. 1,500 133,755 J.B. Hunt Transport Services, Inc. 2,000 55,100 Kansas City Southern (a) 2,000 68,660 Overseas Shipholding Group, Inc. 2,000 148,860 907,401 Utilities – 2.6% Vimpel-Communications – ADR 12,000 499,200 TOTAL COMMON STOCKS (Cost $12,699,338) 19,017,842 Principal Amount CORPORATE BONDS – 0.7% Diversified Financials – 0.7% General Electric Capital Corp. 5.000%, 12/18/2018 $ 150,000 148,828 TOTAL CORPORATE BONDS (Cost $150,000) 148,828 Shares SHORT-TERM INVESTMENTS – 0.5% First American Government Obligations Fund 94,100 94,100 TOTAL SHORT-TERM INVESTMENTS (Cost $94,100) 94,100 TOTAL INVESTMENTS (Cost $12,943,438) – 99.7% 19,260,770 Other Assets in Excess of Liabilities – 0.3% 49,071 TOTAL NET ASSETS – 100.0% $ 19,309,841 Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non Income Producing (b) Foreign Domiciled The accompanying notes are an integral part of these financial statements. - 4 - THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES December 31, 2007 ASSETS: Investments, at value (cost $12,943,438) $ 19,260,770 Receivable for investments sold 82,817 Dividends and interest receivable 17,518 Prepaid expenses 6,818 Total assets 19,367,923 LIABILITIES: Investment advisory fee payable 8,297 Shareholder servicing fee payable 4,149 Accrued expenses and other payables 45,636 Total liabilities 58,082 NET ASSETS $ 19,309,841 NET ASSETS CONSIST OF: Capital stock $ 12,914,530 Undistributed net investment income 317 Undistributed net realized gain on investments 77,662 Net unrealized appreciation on investments 6,317,332 TOTAL NET ASSETS $ 19,309,841 Shares outstanding (5,000,000 authorized, $1.00 par value) 1,954,877 NET ASSET VALUE PER SHARE $ 9.88 THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2007 INVESTMENT INCOME: Dividend income (net of $858 foreign tax withheld) $ 219,453 Interest income 16,088 Total investment income 235,541 EXPENSES: Investment advisor fees (Note 4) 93,546 Administration and fund accounting fees 69,741 Shareholder servicing fees (Note 4) 46,773 Transfer agent fees and expenses 24,618 Professional fees 23,401 Federal and state registration fees 14,640 Directors’ fees and expenses 10,644 Custody fees 8,615 Reports to shareholders 5,992 Insurance expense 1,758 Total expenses 299,728 NET INVESTMENT LOSS (64,187 ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions 735,751 Change in unrealized appreciation (depreciation) on investments 2,200,230 Net realized and unrealized gain on investments 2,935,981 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 2,871,794 The accompanying notes are an integral part of these financial statements. - 5 - THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2007 2006 OPERATIONS: Net investment loss $ (64,187 ) $ (97,624 ) Net realized gain on investment transactions 735,751 655,172 Change in unrealized appreciation (depreciation) on investments 2,200,230 364,659 Net increase in net assets resulting from operations 2,871,794 922,207 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 494,815 345,921 Cost of shares redeemed (1,363,805 ) (1,374,234 ) Reinvested distributions 678,861 177,874 Net decrease in net assets resulting from capital share transactions (190,129 ) (850,439 ) DISTRIBUTIONS TO SHAREHOLDERS: From net realized gains (722,982 ) (190,861 ) TOTAL INCREASE (DECREASE) IN NET ASSETS 1,958,683 (119,093 ) NET ASSETS: Beginning of period 17,351,158 17,470,251 End of period $ 19,309,841 $ 17,351,158 UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ 317 $ 317 THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS December 31, 2007 1. Organization The Wall Street Fund, Inc.(the “Fund”) is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks.Wall Street Management Corporation (“WSMC” or the “Adviser”) is the Fund’s investment adviser. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation– Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Directors.Fair value is defined as the amount the Fund might reasonably expect to receive upon a current sale. (b) Federal Income and Excise Taxes– The Fund intends to meet the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all net investment company taxable income and net capital gains to shareholders in a manner The accompanying notes are an integral part of these financial statements. - 6 - THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2007 which results in no tax cost to the Fund.Therefore, no federal income or excise tax provision is recorded. (c) Distributions to Shareholders– Dividends from net investment income are declared and paid at least annually.Distributions of net realized capital gains, if any, will be declared and paid at least annually.Distributions to shareholders are recorded on the ex-dividend date.The Fund may periodically make reclassifications among certain of its capital accounts as a result of the recognition and characterization of certain income and capital gain distributions determined annually in accordance with federal tax regulations which may differ from generally accepted accounting principles.For the year ended December 31, 2007, the Fund increased undistributed net investment income by $64,187, decreased capital stock by $9,075 and decreased undistributed net realized gain on investments by $55,112. (d) Securities Transactions and Investment Income– Investment transactions are recorded on the trade date for financial statement purposes.The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sale proceeds.Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis.Acquisition and market discounts and premiums are amortized over the life of the security. 3. Investment Transactions Purchases and sales of securities for the period ended December 31, 2007, excluding short-term investments, aggregated $12,079,338 and $13,098,812 respectively.There were no purchases or sales of long-term U.S. government securities. 4. Investment Advisor The Fund has an investment advisory agreement with Wall Street Management Corporation. The advisory agreement provides for advisory fees at an annual rate of 0.50% of the Fund’s average daily net assets. The present advisory agreement also provides for the Adviser to reimburse the Fund for any expenses (including the advisory fee but excluding taxes, interest and brokerage fees and extraordinary expenses incurred in connection with any matter not in the ordinary course of business of the Fund) over 2.00% of the first $10,000,000, 1.50% of the next $20,000,000 and 1.00% of any balance of the average daily net assets of the Fund.For the year ended December 31, 2007, the Adviser received $93,546 in investment advisory fees. The Fund has a shareholder servicing agreement (a “Servicing Agreement”) with the Adviser pursuant to which the Adviser may compensate certain persons who provide shareholder services, including answering customer inquiries, assisting in processing purchase, exchange and redemption transactions and furnishing Fund communications to shareholders.For services provided under the Servicing Agreement, the Adviser receives fees from the Fund at an annual rate of 0.25% of the average daily net assets.For the year ended December 31, 2007, the Adviser received $46,773 in shareholder servicing fees. The Adviser also serves as the Fund’s principal underwriter.Certain of the officers and directors of the Fund are officers and directors of WSMC. 5. Shares of Common Stock Transactions in shares of common stock were as follows: Year Year Ended Ended December 31, December 31, 2007 2006 Shares Sold 51,360 39,931 Shares Redeemed (141,109 ) (159,258 ) Shares Reinvested 69,130 19,941 Net Decrease (20,619 ) (99,386 ) Shares Outstanding: Beginning of Year 1,975,496 2,074,882 End of Year 1,954,877 1,975,496 6. Information for Federal Income Tax Purposes The Fund intends to utilize provisions of the federal income tax laws which allow it to carry a realized capital loss forward for eight years following the year of loss and offset such losses against any future realized capital gains. The Fund utilized $280,124 in capital loss carryovers for the year ended December 31, 2006. At December 31, 2007, the Fund had no capital loss carryovers, nor any post-October losses deferred. As of December 31, 2007, the components of accumulated earnings on a tax basis were as follows: - 7 - THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2007 Cost of investments $ 12,984,707 Gross unrealized appreciation $ 6,549,863 Gross unrealized depreciation (273,800 ) Net unrealized appreciation 6,276,063 Undistributed ordinary income — Undistributed long-term capital gain — Total distributable earnings — Other accumulated gains/losses $ 119,248 Total accumulated earnings $ 6,395,311 The tax basis of investments for tax and financial reporting purposes differs principally due to the deferral of losses on wash sales. The tax character of distributions paid during the years ended December 31, 2007 and 2006 were as follows: 2007 2006 Ordinary income $ — $ — Long-term capital gains $ 722,982 $ 190,861 7. Guarantees and Indemnifications In the normal course of business, the Fund enters into contracts with the service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims against the Fund that have not yet occurred. Based on experience, the Fund expects the risk of loss to be remote. 8. New Accounting Pronouncements Effective June 29, 2007, the Fund adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes”, a clarification of FASB Statement No. 109, “Accounting for Income Taxes”. FIN 48 establishes financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return.FIN 48 was applied to all open tax years as of the effective date. The adoption of FIN 48 had no impact on the Fund’s net assets or results of operations. As of and during the period ended December 31, 2007, the Fund did not have a liability for any unrecognized tax benefits.The Fund recognizes interest and penalties, if any,related to unrecognized tax benefits as income tax expense in the statement of operations.During the period, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years before 2004. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007.Management is currently evaluating the impact of adoption of SFAS 157 on the financial statements. - 8 - THE WALL STREET FUND, INC. FINANCIAL HIGHLIGHTS Selected per share data is based on a share of common stock outstanding throughout each period. Year Ended December 31, 2007 2006 2005 2004 2003 2002 2001 2000 1999 1998 Per Share Data: Net asset value, beginning of period $ 8.78 $ 8.42 $ 7.83 $ 7.30 $ 4.87 $ 7.65 $ 10.09 $ 12.43 $ 9.39 $ 7.34 Income from investment operations: Net investment loss(1) (0.03 ) (0.05 ) (0.05 ) (0.04 ) (0.07 ) (0.08 ) (0.07 ) (0.10 ) (0.10 ) (0.11 ) Net realized and unrealized gains (losses) on investments 1.51 0.51 0.64 0.57 2.50 (2.70 ) (2.29 ) 0.76 5.73 2.39 Total from investment operations 1.48 0.46 0.59 0.53 2.43 (2.78 ) (2.36 ) 0.66 5.63 2.28 Less distributions: Distributions from net realized gains from security transactions (0.38 ) (0.10 ) — (0.08 ) (3.00 ) (2.59 ) (0.23 ) Total distributions (0.38 ) (0.10 ) — (0.08 ) (3.00 ) (2.59 ) (0.23 ) Net asset value, end of period $ 9.88 $ 8.78 $ 8.42 $ 7.83 $ 7.30 $ 4.87 $ 7.65 $ 10.09 $ 12.43 $ 9.39 Total return(2) 16.92 % 5.42 % 7.54 % 7.26 % 49.90 % (36.34 )% (23.15 )% 3.41 % 62.88 % 31.40 % Supplemental data and ratios: Net assets, end of period (000’s) $ 19,310 $ 17,351 $ 17,470 $ 17,512 $ 17,368 $ 11,609 $ 19,408 $ 22,576 $ 22,118 $ 18,319 Ratio of operating expenses to average net assets, before reimbursements 1.60 % 1.71 % 1.71 % 1.74 % 1.92 % 2.08 % 1.70 % 1.45 % 1.92 % 1.89 % Ratio of operating expenses to average net assets, net of reimbursement 1.60 % 1.71 % 1.71 % 1.74 % 1.85 % 1.84 % 1.68 % 1.45 % 1.80 %(3) 1.89 %(3) Ratio of net investment loss to average net assets, before reimbursements (0.34 )% (0.56 )% (0.69 )% (0.60 )% (1.23 )% (1.52 )% (0.95 )% (0.71 )% (1.23 )% (1.33 )% Ratio of net investment loss to average net assets, net of reimbursement (0.34 )% (0.56 )% (0.69 )% (0.60 )% (1.16 )% (1.28 )% (0.93 )% (0.71 )% (1.11 )%(3) (1.33 )%(3) Portfolio turnover rate 65.26 % 94.41 % 115.90 % 149.32 % 94.46 % 124.51 % 110.24 % 92.59 % 104.18 % 165.84 % (1) Net investment income per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. (2) These returns do not include the effect of the Fund’s sales charge, which was discontinued on September 1, 2001. (3) These ratios would have been 0.09% lower with the reimbursement of 1998 expenses included therein. The accompanying notes are an integral part of these financial statements. - 9 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Shareholders and Board of Directors The Wall Street Fund, Inc. We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of The Wall Street Fund, Inc., (the “Fund”) as of December 31, 2007, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years then ended, and financial highlights for each of the three years then ended.These financial statements and financial highlights are the responsibility of Fund management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the periods indicated prior to the year ended December 31, 2005 were audited by another independent accounting firm, who expressed unqualified opinions on those highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of December 31, 2007 by correspondence with the Fund’s custodian and brokers.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The Wall Street Fund, Inc., as of December 31, 2007, the results of its operations for the year then ended, and the changes in its net assets for each of the two years then ended, and the financial highlights for each of the three years then ended, in conformity with accounting principles generally accepted in the United States of America. COHEN FUND AUDIT SERVICES, LTD. Westlake, Ohio February 26, 2008 - 10 - Comparison of Change in Value of $10,000 Investment AVERAGE ANNUAL TOTAL RETURNS 1 Yr 5 Yr 10 Yr Wall Street Fund 16.92% 16.34% 8.72% Russell 1000 Growth Index 11.81% 12.10% 3.83% Russell 3000 Growth Index 11.40% 12.42% 3.83% The chart assumes an initial investment of $10,000. Performance reflects fee waivers. In the absence of fee waivers, the total return would be reduced. Returns shown include the reinvestment of all dividends and other distributions, but do not reflect the deductions of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The performance information shown represents past performance and should not be interpreted as indicative of the Fund’s future performance. Return and share price will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. - 11 - ADDITIONAL INFORMATION For the year ended December 31, 2007 (Unaudited) Information about Directors and Officers The business and affairs of the Fund are managed under the direction of the Fund’s Board of Directors. Information pertaining to the Directors and Officers of the Fund is set forth below.The SAI includes additional information about the Fund’s officers and directors and is available, without charge, upon request by calling 1-800-443-4693. # of Portfolios in Term of Fund Complex Position(s) Office and Principal Overseen Other Directorships Name, Address Held with Length of Occupation (s) During by Director Held by Director and Age the Fund Time Served Past Five Years or Officer or Officer INDEPENDENT DIRECTORS: Clifton H.W. Maloney Independent Since 1985 President, C.H.W. 1 Vicon Industries, Inc. 49 E. 92nd Street Director Maloney & Co., Inc., an (ASE); Chromium New York, NY 10128 investment firm, Industries, Inc.; Age: 70 since 1981. New York Foundation for Senior Citizens, Inc.; CIVITAS Harlan K. Ullman, Ph.D. Independent Since 1984 Chairman, Killowen Group, a 1 Vice-Chairman, 1245 29th Street, N.W. Director consulting firm since 1984; HatchGuard Washington, DC20007 Distinguished Senior Fellow, Technologies; Chairman, Age: 66 National Defense University; AHM, LLC Senior Advisor, Center for International Studies, since 1984; Senior Advisor, The Atlantic Council, since 2007. INTERESTED DIRECTOR: Robert P. Morse* Chairman, Since 1984 President and a Director, Morse 1 English Speaking Union 441 Lexington Avenue President and Williams & Co., Inc., an of the U.S.; Society of New York, NY10017 Director investment adviser affiliate of Mayflower Descendants; Age: 62 the Fund, since 1981; President Whitehead Institute of and sole Director, Wall Street Biomedical Research; Management Corporation since Youngs Memorial 1984, and President and Director, Cemetery/Theodore Morse Williams Holding Co., Inc. Roosevelt Memorial; since 1986. eLot, Inc. - 12 - ADDITIONAL INFORMATION (Continued) For the year ended December 31, 2007 (Unaudited) # of Portfolios in Term of Fund Complex Position(s) Office and Principal Overseen Other Directorships Name, Address Held with Length of Occupation (s) During by Director Held by Director and Age the Fund Time Served Past Five Years or Officer or Officer OFFICERS: Michael R. Linburn Executive Since 1993 Managing Director and Principal, 1 The Stanley R. and 441 Lexington Avenue Vice Morse, Williams & Co., Inc., an Elisabeth G. Jacobs New York, NY10017 President, investment adviser affiliate of the Foundation; eLot, Inc. Age: 74 Secretary Fund, since 2003; Chief and Chief Compliance Officer, Morse, Compliance Williams & Co., Inc., since 2005; Officer Director of Marketing, Morse, Williams & Co., Inc., since 1992. Jian H. Wang Executive Since 1998 Managing Director and Principal, 1 None 441 Lexington Avenue Vice Morse, Williams & Co., Inc., an New York, NY10017 President and investment adviser affiliate of the Age: 45 Treasurer Fund, since 2005; Senior Trader, Morse,Williams & Co., Inc., since 1998. James L. Farrell, Jr. Ph.D. Vice Since 2002 Principal and Analyst, Morse, 1 Chairman, Institute for 441 Lexington Avenue President Williams & Co., Inc., an Quantitative Research in New York, NY10017 and Analyst investment adviser affiliate of the Finance Age: 70 Fund, since 2004; Managing Director, Morse, Williams & Co., Inc., 2002-2007. William D. Pettit Vice Since 2007 Portfolio Strategist, Morse, 1 None 441 Lexington Avenue President Williams & Co., Inc., an investment New York, NY10017 and Analyst adviser affiliate of the Fund, since Age: 87 1986. * Denotes a director who is an “interested person” as that term is defined in Section 2 (a)(19) of the Investment Company Act of 1940, as amended (the “1940 Act”). - 13 - THE WALL STREET FUND, INC. EXPENSE EXAMPLE For the Six Months Ended December 31, 2007 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2007 to December 31, 2007. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Expenses paid Beginning Ending during account account period value value 7/1/07- 7/1/07 12/31/07 12/31/07* Actual $ 1,000.00 $ 1,051.80 $ 8.02 Hypothetical (5% return before expenses) 1,000.00 1,017.39 7.88 * Expenses are equal to the Fund’s annualized expense ratio of 1.55%, multiplied by the average account value over the period, and multiplied by 184/365 (to reflect the one-half year period). - 14 - THE WALL STREET FUND, INC. ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) December 31, 2007 (Unaudited) - 15 - ADDITIONAL INFORMATION December 31, 2007 (Unaudited) Information about Proxy Voting Information regarding how the Fund votes proxies relating to portfolio securities is available without charge upon request by calling toll-free at (800) 443-4693 or by accessing the Funds’ website at www.thewallstreetfund.com and the SEC’s website at www.sec.gov.Information regarding how theFund voted proxies relating to portfolio securities during the most recent twelve month period ending June 30 is available on the SEC’s website at www.sec.gov or by calling the toll-free number listed above. Availability of Fund Portfolio Information The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q, which is available on the SEC’s website at www.sec.gov, or by calling the Fund at (800) 443-4693.The Fund’s Form N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.For information on the Public Reference Room, call 1-800-SEC-0330.In addition, the Fund will make its portfolio holdings information publicly available by posting the information at www.thewallstreetfund.com on a monthly basis. - 16 - (This Page Intentionally Left Blank.) DIRECTORS Clifton H.W. Maloney Robert P. Morse, Chairman Harlan K. Ullman OFFICERS Robert P. Morse, President Michael R. Linburn, ExecutiveVice President & Secretary Jian H. Wang, ExecutiveVice President &
